Case: 2:17-cv-00601-EAS-CMV Doc #: 105 Filed: 03/26/21 Page: 1 of 1 PAGEID #: 1125




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ELLEN ABDUR-RAHIM,

                                                     Case No. 2:17-cv-601
                Plaintiff,                           Judge Edmund A. Sargus, Jr.

        v.

CITY OF COLUMBUS, et al.,


                Defendants.


                                               ORDER
        This matter was before the Court for a telephone status conference on March 25, 2021 to

discuss a trial date. The Court did not set a trial date because the parties are considering settlement.

The parties shall notify the Court if the parties settle.

        IT IS SO ORDERED.

        3/26/2021                                       s/Edmund A. Sargus, Jr.
        DATE                                            EDMUND A. SARGUS, JR.
                                                        UNITED STATES DISTRICT JUDGE
